Filed Under Rule 424(b)(3), Registration Statement No. 333-199914  Pricing Supplement Number 380 Dated Monday, August 24, 2015  (To: Prospectus Dated November 6, 2014 and Prospectus Supplement Dated November 10, 2014)  CUSIP Number Principal Amount Selling Price Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking 63743FXG6 [] 100% 1.250% [] Fixed 2.400% MONTHLY 09/15/2020 10/15/2015 Yes Senior Unsecured Notes  Redemption Information: Non-Callable CUSIP Number Principal Amount Selling Price Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking 63743FXH4 [] 100% 2.000% [] Fixed 3.500% MONTHLY 09/15/2027 10/15/2015 Yes Senior Unsecured Notes  Redemption Information: Non-Callable
